         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 1 of 13


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------         x
UNITED STATES OF AMERICA                     :
                                             :
           - v. -                            :
                                             :   S10 17 Cr. 630 (ER)
MARK S. SCOTT,                               :
                                             :
                    Defendant.               :
------------------------------------         x




                           GOVERNMENT’S PROPOSED
                      EXAMINATION OF PROSPECTIVE JURORS




                                           GEOFFREY S. BERMAN
                                           United States Attorney
                                           Southern District of New York



Christopher J. DiMase
Nicholas Folly
Assistant United States Attorneys
Julieta V. Lozano
Special Assistant United States Attorney

- Of Counsel -
          Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 2 of 13


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                     x
UNITED STATES OF AMERICA                                 :
                                                         :
            - v. -                                       :
                                                         :    S10 17 Cr. 630 (ER)
MARK S. SCOTT,                                           :
                                                         :
                      Defendant.                         :
------------------------------------                     x



                       GOVERNMENT’S PROPOSED EXAMINATION
                             OF PROSPECTIVE JURORS

        The Government respectfully requests, pursuant to Rule 24(a) of the Federal Rules of

Criminal Procedure, that the Court include the following questions in its examination of

prospective jurors.

        The Court is requested to pursue more detailed questioning if a particular juror’s answer

reveals that further inquiry is appropriate and, in such an instance, to conclude with an inquiry

whether the particular fact or circumstance would influence the juror in favor of or against either

the Government or the defendant, or otherwise affect the juror’s ability to serve as a fair and

impartial juror in this case.

                                            Introduction

        We are about to select from among you the jurors who will sit in this case. Both sides are

entitled to know something about the people who sit as jurors. The law provides this procedure to

ensure that both the Government and the defendant receive the fairest possible trial. For this

reason, I am going to ask you certain questions. They are not meant to pry unnecessarily into

your personal life, but only to elicit the basic information necessary to permit the parties and the
         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 3 of 13


Court to make an informed choice of jurors for the case. If your answer to one of my questions

concerns private information, please let me know and we can discuss it out of the hearing of the

other potential jurors.

                                               The Charges

               1.         Before I begin, let me tell you a little bit about the case. This is a criminal

case. The defendant has been charged with violating certain provisions of the criminal laws of the

United States. The charges against the defendant are contained in an Indictment that was voted

by a Grand Jury. The Indictment is not evidence itself; instead, it is merely a document that

contains certain charges that the Government is required to prove beyond a reasonable doubt.

               2.         The defendant in this case is MARK SCOTT. The Indictment charges that

from at least in or about September 2015 through at least in or about 2018, MARK SCOTT

engaged in a conspiracy, or illegal agreement, to launder the proceeds of a fraud scheme

involving a purported cryptocurrency known as “OneCoin,” and that the defendant engaged in a

conspiracy to commit bank fraud by misrepresenting and omitting material facts to bank and other

financial institutions worldwide to cause those financial institutions to transfer funds into and out

of accounts associated with purported investment funds operated by SCOTT and others.

               3.         The defendant denies the charges and has entered a plea of not guilty.

               4.         Do any of you believe you have personal knowledge of the charges

contained in the Indictment as I have described it? Have you heard anything about this case, in

the newspaper, on the radio, on the internet, on television, in podcasts, or from others? [If answer

is “Yes,” the Court is respectfully asked to inquire, at the bench or in the robing room, about the

extent and basis of knowledge, and whether that knowledge would affect impartiality.]




                                                     2
         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 4 of 13


                                         General Questions

                 5.     The trial is expected to last approximately three weeks. Do you have any

commitments that would interfere with your serving as a juror at a trial that is expected to last that

long?

                 6.     Do you have a problem with your hearing or vision that would prevent you

from giving attention to all of the evidence at this trial?

                 7.     Do you have any difficulty in understanding or reading English?

                 8.     Do you have any other special medical problems that might interfere with

your service as a juror in this case?

                                              The Parties

                 9.     As I noted before, the defendant in this case is MARK SCOTT. [Please

ask the defendant to rise when each is identified.] Does any juror know, or has any juror had any

dealings, directly, or indirectly, with either of these defendant?

                 10.    To your knowledge, do any of your relatives, friends or associates know

the defendant?

                 11.    The defendant is represented today by Arlo Devlin-Brown, Esq., and David

Garvin, Esq. Do any of you know or have you had any dealings with Mr. Devlin-Brown, Mr.

Garvin, or any individuals in their office?

                 12.    The United States is represented in this case, as in all cases, by the United

States Attorney for this District, who is Geoffrey S. Berman. Appearing on his behalf in this case

will be Assistant United States Attorneys Christopher DiMase and Nicholas Folly, Special

Assistant United States Attorney Julieta Lozano, and Paralegal Specialist Nicholas Barile. Does

any juror know, or has any juror had any dealings, directly or indirectly, with Mr. Berman, Mr.


                                                   3
          Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 5 of 13


Folly, Mr. DiMase, Ms. Lozano, Mr. Barile, or with any other member of the staff of the United

States Attorney’s Office for the Southern District of New York?

                13.     The Assistant United States Attorneys will also be assisted in this case by

Ronald Shimko, a Special Agent with the Federal Bureau of Investigation. Have you or your

family members or close friends had any dealings, either directly or indirectly, with Special Agent

Shimko? The FBI?

                                     Other Persons and Entities

                14.     During the trial, the Government will present evidence in the form of

witness testimony. The Government expects that the following people may be witnesses or may

be mentioned in testimony or exhibits. [The Government will provide the Court with a list of

relevant names/witnesses shortly before trial.]

                15.     Do any of you know any of the people I have just named?

                16.     Events in this case took place at: [The Government will provide the Court

with a list of relevant locations shortly before trial.]

                17.     Are you familiar with any of those locations?

                18.     The witnesses in this case may include what are known as accomplice

witnesses — a person who has admitted to participating in crimes related to the Indictment as

well as other crimes. It is the law in federal courts that the testimony of an accomplice may be

enough in itself for conviction, if the jury believes that the testimony establishes guilt beyond a

reasonable doubt. Is there anything about the fact that accomplice witnesses will testify in this

case that would make you unable to render a fair and impartial verdict?

                                   Relationship with Government

                19.     Do any of you know, or have any association - professional, business, or


                                                    4
         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 6 of 13


social, direct or indirect - with any member of the staff of the United States Attorney’s Office for

the Southern District of New York? The Federal Bureau of Investigation? Internal Revenue

Service – Criminal Investigation? The Manhattan District Attorney’s Office?

               20.     Have you, any member of your family, or any close friend ever been

employed by any law enforcement agency – federal, state, or local? Would your dealings with

this person prevent you from rendering a fair and impartial verdict here?

               21.     Has any juror, either through any experience he or she has had or anything

he or she has seen or read, developed any bias, prejudice, or other feelings for or against the

United States Attorney’s Office? For or against the FBI? For or against the Internal Revenue

Service – Criminal Investigation? For or against the Manhattan District Attorney’s Office? For

or against any other law enforcement agency?

               22.     Have you, or has any member of your family, either as an individual, or in

the course of business, ever been a party to any legal action or dispute with the United States, or

with any of the officers, departments, agencies, or employees of the United States? Have any of

you had any legal, financial, or other interest in any such legal action or dispute, or its outcome?

                                        Prior Jury Service

               23.     Have you ever at any time served as a member of a grand jury, whether in

the federal, state, or county courts? [If answer is “Yes,” the Court is respectfully asked to explain

that the burden of proof in the grand jury – probable cause – is different from the burden of proof

at trial – beyond a reasonable doubt]

               24.     Have you ever served as a juror in either the state or federal courts?

                       (a)     If so, when and in what court did you serve? What type of case?

                       (b)     Without revealing the verdict, did the jury reach a verdict?


                                                  5
          Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 7 of 13


                        (c)      Was there anything about that experience that would impact your

ability to sit as a fair and impartial juror in this case?

                      Experience as a Witness, Defendant, or Crime Victim

                25.     Have any of you, or any of your relatives or close friends, ever been

involved or appeared as a witness in any investigation by a federal or state grand jury, or by a

Congressional or state legislative committee, licensing authority, or governmental agency? Have

you, or any of those close to you, ever been questioned in any matter by a federal, state, or local

law enforcement agency?

                26.     Have you ever been a witness or a complainant in any federal or state

prosecution?

                27.     Are you, or is any member of your family, now under subpoena or, to your

knowledge, about to be subpoenaed in any criminal case?

                28.     Have you, has any member of your family, any associate, or close friend,

ever been charged with a crime? If so, do you believe that those charges were fairly brought?

                29.     Have you, or have any of your relatives, associates, or close friends, ever

been the subject of any investigation or accusation by any federal or state grand jury, or by any

Congressional committee?

                30.     Have you, or any of your close friends or relatives, ever been a victim of a

crime? [As to any prospective juror who answers affirmatively, the Court is respectfully

requested to inquire, at the bench or in the robing room, into the circumstances of each crime.]

                31.     Have you, or any of your close friends or relatives, ever been stopped or

questioned by any member of Federal Bureau of Investigation, the Internal Revenue Service –

Criminal Investigation, or other law enforcement agency? [As to any prospective juror who


                                                     6
         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 8 of 13


answers affirmatively, the Court is respectfully requested to inquire, at the bench or in the robing

room, into the circumstances of each incident and that prospective juror’s reaction to how he or

she was treated by law enforcement.]

                                      Case-Specific Questions

               32.     As I mentioned, during the trial, you will hear evidence concerning a fraud

scheme involving a purported cryptocurrency known as OneCoin, and laundering of proceeds

from that fraud scheme. You will also hear evidence about a conspiracy to commit bank fraud

connected to the OneCoin fraud scheme. Does the fact that the charges involve fraud and money

laundering affect your ability to render a fair verdict?

               33.     You will hear evidence in this case about a purported cryptocurrency

known as OneCoin. Have you, or any of your friends or family, invested in OneCoin? Do you

have any familiarity with OneCoin?

               34.     You will hear evidence in this case about cryptocurrency. Have you

invested in cryptocurrency? Do you have any familiarity with cryptocurrency?

               35.     You will hear evidence in this case about multi-level marketing. Have you,

or any of your friends or family, ever participated in multi-level marketing?

               36.     You will hear evidence in this case about private equity funds. Do you

have any experience or familiarity with private equity funds?

               37.     Have you formed an opinion that the actions charged in the Indictment, as I

have described them to you, should not be crimes or should not be prosecuted federally?

               38.     Have you been involved - as a defendant, victim, witness, or in any other

way – involving fraud or money laundering?

               39.     The defendant is charged with acting with others in committing the alleged


                                                   7
         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 9 of 13


crime. Those other individuals are not on trial in this case. You may not draw any inference,

favorable or unfavorable, toward the Government or the defendant from that fact. You also may

not speculate as to the reason why other persons are not on trial at this time. Would you have

difficulty following this instruction or have difficulty rendering a fair and impartial verdict for

this reason?

                                    Law Enforcement Witnesses

               40.     The Government witnesses in this case will include agents and analysts

from the Federal Bureau of Investigation, Internal Revenue Service – Criminal Investigation, and

the Manhattan District Attorney’s Office. Would any of you be more likely to believe a witness

merely because he or she is a law enforcement officer? Would any of you be less likely to believe

a witness merely because he or she is a law enforcement officer?

               41.     Have you ever had an unpleasant experience with any law enforcement

officer? [Positive responses should be handled at sidebar so as not to influence or affect other

jurors in venire.]

                                               Evidence

               42.     Some of the evidence in this case was obtained through searches conducted

by law enforcement officers. This evidence was obtained lawfully. Do you have any beliefs or

experiences that would interfere with your ability to fairly evaluate this evidence along with all of

the other evidence that will be introduced at this trial?

               43.     Would any of you be unable to follow the Court’s instructions that the

Government is not required to use any particular technique in order to investigate evidence of a

crime?




                                                   8
         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 10 of 13


                                  Function of the Court and Jury

               44.     The function of the jury is to decide questions of fact. You are the sole

judge of the facts and nothing that the Court or the lawyers say or do may encroach in any way on

your role as the exclusive fact-finder. When it comes to the law, however, you are to take your

instructions from the Court, and you are bound by those instructions. You may not substitute

your own notions of what the law is, or what you think it should be. In other words, when I give

you instructions about the law at the close of this trial, you are required to accept the law as stated

and apply it to determine whether or not the defendant you are considering is guilty as charged in

the Indictment. With this in mind, is there any juror who feels that for any reason he or she is not

either willing or able to apply the law as stated by the Court?

               45.     Under the law, a defendant is presumed to be innocent and cannot be found

guilty of the crime charged in a particular count of the Indictment unless a jury, after having heard

all of the evidence in the case, unanimously decides that the evidence proves the defendant’s guilt

beyond a reasonable doubt with respect to that particular count. Would you have difficulty

accepting and applying this rule of law?

               46.     Will each of you accept the proposition that the question of punishment is

for the Court alone to decide, and that the possible punishment must not enter into your

deliberations as to whether the defendant are guilty or innocent?

               47.     Will each of you accept the proposition of law that sympathy or empathy

must not enter into the deliberations of the jurors as to guilt or innocence of either defendant, and

that only the evidence produced here in Court may be used by you to determine the guilt or

innocence of either defendant?

               48.     It is not a particularly pleasant duty to find another individual guilty of


                                                   9
           Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 11 of 13


committing a crime. Is there any juror who feels that even if the evidence established a

defendant’s guilt beyond a reasonable doubt, he or she might not be able to render a guilty verdict

for reasons unrelated to the law and the evidence?

                49.    Do any of you have any religious, philosophical, or other beliefs that would

make you unable to render a guilty verdict for reasons unrelated to the law and the evidence?

                                            Other Biases

                50.    In these questions, I have tried to direct your attention to possible reasons

why you might not be able to sit as a fair and impartial juror. Apart from any prior question, does

any juror have the slightest doubt in his or her mind, for any reason whatsoever, that he or she

will be able to serve conscientiously, fairly and impartially in this case, and to render a true and

just verdict without fear, favor, sympathy, bias, or prejudice — and according to the law as it will

be explained to you?

                                Juror’s Background & Affiliations

                51.    Please provide the following background information:

                       (a)     How old are you?

                       (b)     What is the county and general section or community of your

residence?

                       (c)     What is the highest level of schooling you have completed?

                       (d)     Who else lives in your home with you, if anyone?

                       (e)     Do you have any children? If so, what are their ages and what do

they do?

                       (f)     How long have you lived at your present address? [If less than five

years, please inquire as to prior residence.]


                                                  10
         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 12 of 13


                        (g)    What is your occupation?

                        (h)    What is your current employment status? [If retired, please inquire

as to former occupation.]

                        (i)    [If employed]: What is the name of your employer?

                        (j)    What are your position and responsibilities at your job?

                        (k)    How long have you been employed in your current job? [If present

employment is for less than five years, please inquire as to prior employment.]

                        (l)    [If married or has domestic partner]: What is your spouse’s or

partner’s profession, business or occupation? [If spouse is retired, please inquire as to

occupation before retirement.]

                        (m)    What newspapers, magazines or websites do you read and how

often?

                        (n)    What television programs do you regularly watch?

                     Requested Instructions Following Impaneling of the Jury

               52.      From this point until the time when you retire to deliberate your verdict, it

is your duty not to discuss this case, and not to remain in the presence of other persons who may

be discussing this case. The rule about not discussing the case with others includes discussions

even with members of your own family and your friends. If your friends or family ask you about

the trial, you may simply tell them that you are a juror in a criminal case and that the judge has

instructed you not to discuss it.

               53.      If at any time during the course of this trial, any person attempts to talk to

you or to communicate with you about this case, either in or out of the courthouse, you should tell

that person that you cannot discuss the case and immediately report such an attempt to me



                                                  11
         Case 1:17-cr-00630-ER Document 156 Filed 10/21/19 Page 13 of 13


through my deputy clerk. In this regard, let me explain to you that the attorneys and the

defendant in a case are not supposed to talk to jurors, not even to offer a friendly greeting. So if

you happen to see any of them outside this courtroom, they will, and should, ignore you. Please

do not take offense. They will be acting properly by doing so.

               54.     Please do not read or watch anything in newspapers, television, or on the

Internet that relates to the case or any of its participants in any way. This means no Google

searches, or looking anything up on the Internet regarding the case or anyone involved in it. My

instruction that you cannot discuss the case also applies to instant messages, chats, texts, emails,

and social media, including Facebook, Twitter, Instagram, Snapchat, blogs, etc. Do not discuss

the case at all, and do not write or post anything about the case at all.

Dated: New York, New York
       October 18, 2019
                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                By:    s/
                                                       Nicholas Folly /Christopher J. DiMase
                                                       Assistant United States Attorneys
                                                       (212) 637-1060 / 2433

                                                       Julieta V. Lozano
                                                       Special Assistant United States Attorney
                                                       (212) 335-4025




                                                  12
